DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments to the claims, filed 11/18/2021, are acknowledged and have been carefully considered. 
	Regarding the claim objections, the amendments to claims 7 and 29 are acknowledged. Accordingly, the objections to claims 7 and 29 are withdrawn. 
	Regarding the rejections under 35 U.S.C. 112(b), the amendments to claim 12 are acknowledged. Accordingly, the rejection of claim 12 under 35 U.S.C. 112(b) is withdrawn. 

Status of Claims
	Claims 1, 5-7, 9, 11-12, 15-17, 19-22, 27-29, 33, 35-36, 38-40, 42-43, 46, 49, 51-52, and 54 were previously pending in the application, with claims 2-4, 8, 10, 13-14, 18, 23-26, 30-32, 34, 37, 41, 44-45, 47-48, 50, and 53 having previously been canceled. 
	As of the amendments to the claims filed 11/18/2021, claims 1, 7, 12, 22, and 29 are amended; claims 43, 46, 49, 51-52, and 54 are canceled; and claim 55 is newly added.  
	Accordingly, claims 1, 5-7, 9, 11-12, 15-17, 19-22, 27-29, 33, 35-36, 38-40, 42 and 55 are under examination. 

Claim Objections
Claim 22 is objected to because of the following informalities: 
700 nm and 2000 while penetrating through a portion of intervening tissue.” It appears that during the process of amending independent claim 22, the unit label of one of the wavelengths was inadvertently omitted. Examiner is assuming this to be a typographical error; however, appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh et al. (US 2015/0238075 A1, hereinafter "Sharifzadeh") in view of del Rosal et al. (“In vivo autofluorescence in the biological windows: the role of pigmentation, Journal of Biophotonics, 9, No. 10, 1059-1067 (2016), hereinafter “del Rosal”). 

Regarding claim 1, Sharifzadeh discloses: 
A method ("imaging methods include ... lipofuscin fluorescence excitation spectroscopy, also known as “autofluorescence” spectroscopy" Sharifzadeh: [0004]), comprising:
exposing tissue ("AFI image may be taken by projecting light into the eye and recording fluorescence of light" Sharifzadeh: [0014]) that comprises lipopigments ("measurement of levels of macular carotenoids derived from spectrally selective lipofuscin fluorescence (“autofluorescence”) spectroscopy" Sharifzadeh: [0002]) when in a diseased state ("FIGS. 17A and 17B are AFI images of a healthy eye and an eye with pathology in the macular area" Sharifzadeh: [0041]; "existence of retinal pathologies" Sharifzadeh: [0123]) to an excitation source ("suitable sets of wavelengths provided by other light sources" Sharifzadeh: [0005]), wherein the lipopigments have at least a portion of an autofluorescence spectrum ("imaging methods include ... lipofuscin fluorescence excitation spectroscopy, also known as “autofluorescence” spectroscopy" Sharifzadeh: [0004]) at wavelengths lipofuscin fluorescence to the 700-850 nm infrared wavelength region" Sharifzadeh: [0051]); and
imaging the tissue ("autofluorescence imaging, AFI" Sharifzadeh: [0006]) at one or more wavelengths ("Two-dimensional lipofuscin intensity pixel maps (AFI images) were recorded with a high sensitivity CCD camera at wavelengths above 700 nm" Sharifzadeh: [0010]) between 700 nm and 1200 nm ("detection of lipofuscin fluorescence to the 700-850 nm infrared wavelength region" Sharifzadeh: [0051]).
Examiner respectfully acknowledges that independent claim 1 has been amended to change the range the wavelengths of an autofluorescence spectrum of the tissue, with the range changing from 700-1200 nm to 900-1200 nm. While this amendment is acknowledged, the above section of the rejection has not been changed for the purpose of showing that the primary reference does still teach that the lipopigments have at least a portion of an autofluorescence spectrum at wavelengths in the previously required range of wavelengths. 
In light of the amendments to independent claim 1, an additional reference is introduced to provide a teaching of the newly required range of wavelengths. 

Sharifzadeh is not being relied upon for teaching: 
wherein the lipopigments have at least a portion of an autofluorescence spectrum at wavelengths between 900 nm and 1200 nm; 
imaging the tissue at one or more wavelengths between 900 nm and 1200 nm. 

However, in a similar academic publication in the same field of endeavor, del Rosal teaches a study of “in vivo autofluorescence in the biological windows” (Title), as “fluorescence has become a 
wherein the lipopigments ("high autofluorescence signal obtained from the liver can be attributed to its high content of endogenous fluorophores (flavins, lipofucins and reticulin fibers)" del Rosal: pg. 1065) have at least a portion of an autofluorescence spectrum at wavelengths between 900 nm and 1200 nm ("indicates that the shorter wavelengths (900–1000 nm) represent the largest contribution to the autofluorescence signal" del Rosal: pg. 1063; "the obtained images, corresponding to two different wavelength ranges (>900 nm and >1200 nm), are displayed in Figure 2" del Rosal: pg. 1062; [The first of two obtained images (middle row of Fig. 2), corresponding to the first wavelength range (>900 nm), represents the portion of an autofluorescence spectrum at wavelengths between 900 nm and 1200 nm.]); 
imaging the tissue ("in vivo NIR (850–1700 nm) fluorescence images of three mice per coat color were obtained upon 808 nm illumination" del Rosal: pg. 1062) at one or more wavelengths between 900 nm and 1200 nm ("fluorescence images were acquired with a conventional infrared InGaAs camera, with enhanced sensitivity in the 900–1700 nm range (i.e. covering the three BWs) as is represented in Figure 1" del Rosal: pg. 1061; "indicates that the shorter wavelengths (900–1000 nm) represent the largest contribution to the autofluorescence signal" del Rosal: pg. 1063). 
	Furthermore, Figs. 3 and 4 of del Rosal’s study also clearly show that at least a portion of an autofluorescence spectrum is at wavelengths between 900 nm and 1200 nm. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the in vivo autofluorescence in the biological windows as taught by del Rosal. One of ordinary skill in the art would have been motivated to make this modification because “[in] these wavelength ranges, the penetration depth of light into tissues is improved due to a simultaneous possibility of achieving larger optical penetration depth, a great scientific interest is now being focused in the design and synthesis of LNPs operating in any of these spectral ranges. As a consequence of the intense activity of the field, during the past few years numerous infrared emitting LNPs have been demonstrated to provide high resolution, deep-tissue fluorescence images of living animals" (del Rosal: pg. 1060).

	Regarding claim 9, the combination of Sharifzadeh and del Rosal discloses: 
The method of claim 1, as described above. 
	Sharifzadeh further discloses: 
wherein the excitation source emits excitation light at one or more wavelengths longer ("illuminated by an LED light source of the alignment target projection component 40, which may emit light with a wavelength near 950 nm" Sharifzadeh: [0053]) than the imaged autofluorescence wavelengths ("detection of lipofuscin fluorescence to the 700-850 nm infrared wavelength region" Sharifzadeh: [0051]).

Regarding claim 11, the combination of Sharifzadeh and del Rosal discloses: 
The method of claim 1, as described above. 
	Sharifzadeh further discloses: 
wherein the lipopigments are lipofuscin, ceroid, and/or lipofuscin-like lipopigments ("lipofuscin fluorescence excitation spectroscopy, also known as “autofluorescence” spectroscopy" Sharifzadeh: [0004]; "Two-dimensional lipofuscin intensity pixel maps (AFI images) were recorded with a high sensitivity CCD camera at wavelengths above 700 nm" Sharifzadeh: [0010]).

Regarding claim 17, the combination of Sharifzadeh and del Rosal discloses: 

	Sharifzadeh further discloses: 
further comprising outputting a signal related to the imaged tissue ("FIG. 15 is a flowchart diagram illustrating one method of obtaining, validating, and/or processing an AFI image, and providing related conclusions and/or output" Sharifzadeh: [0039]) to a display and/or a computing device ("an output device such as a display screen connected to a computing device" Sharifzadeh: [0110]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of del Rosal, further in view of Shilova et al. (“The effect of Trypan blue treatment on autofluorescence of fixed cells,” Cytometry A, 2017; 91A: 917-925, hereinafter “Shilova”).

Regarding claim 5, the combination of Sharifzadeh and del Rosal discloses: 
The method of claim 1, as described above. 
The combination of Sharifzadeh and del Rosal remains silent on: 
further comprising applying a quencher to the lipopigments.
However, in a similar article in the same field of endeavor, Shilova teaches a study on “the effect of trypan blue treatment on autofluorescence of fixed cells” (Title), which “support[s] the use of trypan blue as a quenching agent” (Pg. 924) for the purpose of “controlling background fluorescence” (Abstract): 
further comprising applying a quencher ("support the use of trypan blue as a quenching agent" Shilova: Pg. 924) to the lipopigments ("Lipofuscin and other lipopigments" Shilova: Pg. 917).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the use of trypan blue as a quenching agent as taught by Shilova. One of 

Regarding claim 6, the combination of Sharifzadeh, del Rosal, and Shilova discloses: 
The method of claim 5, as described above. 
The combination of Sharifzadeh and del Rosal remains silent on: 
wherein the quencher reduces an autofluorescence intensity of the lipopigments at wavelengths shorter than the imaged autofluorescence spectrum wavelengths.
However, in a similar article in the same field of endeavor, Shilova teaches a study on “the effect of trypan blue treatment on autofluorescence of fixed cells” (Title), which “support[s] the use of trypan blue as a quenching agent” (Pg. 924) for the purpose of “controlling background fluorescence” (Abstract): 
wherein the quencher reduces an autofluorescence intensity ("way to reduce autofluorescence" Shilova: Pg. 917) of the lipopigments at wavelengths shorter ("emission spectrum was analyzed in range 420–700 nm" Shilova: Pg. 920) than the imaged autofluorescence spectrum wavelengths.
	In the rejection of claim 1 described above, Sharifzadeh disclosed imaging the tissue at one or more wavelengths between 700nm and 1200nm (“(AFI images) were recorded with a high sensitivity CCD camera at wavelengths above 700 nm" Sharifzadeh: [0010]). Thus, the lipopigments as taught by Shilova are at wavelengths shorter than the imaged autofluorescence spectrum wavelengths that were previously taught by Sharifzadeh. 
	Furthermore, similar to what is described directly above, the lipopigments as taught by Shilova are at wavelengths shorter than the imaged autofluorescence spectrum wavelengths that were also taught above by del Rosal, as the wavelength range of del Rosal is even higher than that of Sharifzadeh. 


Regarding claim 7, the combination of Sharifzadeh, del Rosal, and Shilova discloses: 
The method of claim 6, as described above. 
Sharifzadeh remains silent on: 
wherein the quencher reduces the autofluorescence intensity of the lipopigments at wavelengths between 400 nm and 800 nm.
However, in a similar article in the same field of endeavor, Shilova teaches a study on “the effect of trypan blue treatment on autofluorescence of fixed cells” (Title), which “support[s] the use of trypan blue as a quenching agent” (Pg. 924) for the purpose of “controlling background fluorescence” (Abstract): 
wherein the quencher reduces the autofluorescence intensity ("way to reduce autofluorescence" Shilova: Pg. 917) of the lipopigments at wavelengths between 400 nm and 800 nm ("Lipofuscin and other lipopigments can emit 450 to 700 nm" Shilova: Pg. 917).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the use of trypan blue as a quenching agent as taught by Shilova. One of ordinary skill in the art would have been motivated to make this modification "to distinguish between autofluorescence and the signal of interest" (Shilova: Pg. 917). 

Claims 12, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of del Rosal, further in view of Stys et al. (US 2016/0069908 A1, hereinafter "Stys").

Regarding claim 12, the combination of Sharifzadeh and del Rosal discloses: 
The method of claim 1, as described above. 
Sharifzadeh further discloses: 
further comprising detecting an autofluorescence signal (“detection of lipofuscin fluorescence to the 700-850 nm infrared wavelength region” Sharifzadeh: [0051]) with an autofluorescence intensity (“lipofuscin fluorescence intensities obtained” Sharifzadeh: [0005]) from the tissue (“biological tissue” Sharifzadeh: [0002]). 
The combination of Sharifzadeh and del Rosal remains silent on: 
comparing at least a portion of the autofluorescence intensity to an intensity threshold to determine if the tissue is in the diseased state.
However, in a similar invention in the same field of endeavor, Stys teaches a method of detecting a disease associated with abnormal protein aggregation in a subject (Abstract), where "fluorescence emission spectra or absorption spectra are analyzed to generate an index indicating disease probability” (Stys: [0115]): 
comparing at least a portion of the autofluorescence intensity ("fluorescent emission spectra or absorption spectra are generated by measuring the intensity of fluorescence or absorption" Stys: [0036]) to an intensity threshold to determine if the tissue is in the diseased state ("fluorescence emission spectra or absorption spectra are analyzed to generate an index indicating disease probability. Here, the spectra are analyzed as described below to extract the various components and an index indicating disease probability is assigned. A score consisting of specific emission spectra or absorption spectra, above a particular threshold, indicates that the test cell sample comprises pathogenic protein the test subject has a disease associated with abnormal protein aggregation" Stys: [0115]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the method of detecting a disease as taught by Stys. One of ordinary skill in the art would have been motivated to make this modification because of "improved sensitivity and/or specificity for detecting pathogenic protein aggregates using the spectroscopic methods" (Stys: [0094]). Furthermore, "quantitative fluorescence/absorbance data are extracted thereby allowing the reliable identification of disease versus non-disease samples" (Stys: [0116]). 

Regarding claim 15, the combination of Sharifzadeh, del Rosal, and Stys discloses: 
The method of claim 12, as described above. 
Sharifzadeh remains silent on: 
further comprising determining a progression state for a patient.
However, in a similar invention in the same field of endeavor, Stys teaches a method of detecting a disease associated with abnormal protein aggregation in a subject (Abstract), where "fluorescence emission spectra or absorption spectra are analyzed to generate an index indicating disease probability” (Stys: [0115]): 
further comprising determining a progression state for a patient ("“Detecting a disease” also includes detecting the stage, severity, subtype or the progression of a disease" Stys: [0082]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the method of detecting a disease as taught by Stys. One of ordinary skill in the art would have been motivated to make this modification because of "improved sensitivity and/or 

Regarding claim 21, the combination of Sharifzadeh and del Rosal discloses: 
The method of claim 1, as described above. 
Sharifzadeh further discloses:  
storing the one or more autofluorescence parameters ("memory 1909 may store information such as lipofuscin levels, AFI images, two-dimensional line plots, three-dimensional spatial intensity distributions, circular line plots, histograms, and/or other information that may be used with the present systems and methods" Sharifzadeh: [0133]) in a non-transitory computer-readable medium ("any other form of storage medium known in the art. An exemplary storage medium may be coupled to the processor such that the processor can read information from, and write information to, the storage medium" Sharifzadeh: [0140]). 
Sharifzadeh remains silent on: 
further comprising identifying one or more autofluorescence parameters using the imaged tissue, 
to monitor the progression and/or regression of the disease state over time.
However, in a similar invention in the same field of endeavor, Stys teaches a method of detecting a disease associated with abnormal protein aggregation in a subject (Abstract), where "fluorescence emission spectra or absorption spectra are analyzed to generate an index indicating disease probability” (Stys: [0115]): 

to monitor the progression and/or regression of the disease state over time ("“Detecting a disease” also includes detecting the stage, severity, subtype or the progression of a disease" Stys: [0082]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the method of detecting a disease as taught by Stys. One of ordinary skill in the art would have been motivated to make this modification because of "improved sensitivity and/or specificity for detecting pathogenic protein aggregates using the spectroscopic methods" (Stys: [0094]). Furthermore, "quantitative fluorescence/absorbance data are extracted thereby allowing the reliable identification of disease versus non-disease samples" (Stys: [0116]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of del Rosal, further in view of Croce et al. (“Autofluorescence spectroscopy and imaging: a tool for biomedical research and diagnosis,” European Journal of Histochemistry, 2014; volume 58(4):2461; 320-337, hereinafter “Croce”).

Regarding claim 16, the combination of Sharifzadeh and del Rosal discloses: 
The method of claim 1, as described above. 
Sharifzadeh remains silent on: 
wherein the diseased state is a diseased state of non-alcoholic fatty liver disease and/or lysosomal storage diseases.

wherein the diseased state is a diseased state ("The nature of the lipofuscin-like lipopigments as peroxidized products of lipids and other intracellular macromolecules was supported by later investigations, even leading to their proposal as AF biomarkers of oxidative damages induced in livers with lipid accumulation and oxidative stress" Croce: Pg. 330, Col. 3) of non-alcoholic fatty liver disease ("Normal (a,b) and fatty (c,d) liver from rat models" Croce: Pg. 328, Fig. 8; "In the normal liver a signal loss occurs mainly along sinusoids, likely involving vitamin A accumulated in Ito cells. Fatty liver shows marked signal decrease within vesicular structures likely corresponding to lipid droplets" Croce: Pg. 328, Fig. 8) and/or lysosomal storage diseases.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the use of autofluorescence spectroscopy and imaging as a tool for biomedical search and diagnosis as taught by Croce. One of ordinary skill in the art would have been motivated to make this modification because "Endogenous fluorophores and their role as intrinsic biomarkers offer an exceptionally powerful tool to characterize in real time even subtle changes of interconnected morphological and metabolic properties of cells and tissues under physiological or altered conditions" (Croce: Pg. 331, Col. 3). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of del Rosal, further in view of Fengler et al. (US 2017/0209050 A1, hereinafter "Fengler").

Regarding claim 19, the combination of Sharifzadeh and del Rosal discloses: 
The method of claim 1, as described above. 
Sharifzadeh remains silent on: 
further comprising using a silicon detector to image the tissue.
However, in a similar invention in the same field of endeavor, Fengler teaches “a fluorescence imaging system for imaging an object” (Abstract), that includes sensors/detectors with “high detection sensitivity for light” ([0102]): 
further comprising using a silicon detector to image the tissue ("silicon-based detectors" Fengler: [0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the fluorescence imaging system for imaging an object as taught by Fengler. One of ordinary skill in the art would have been motivated to make this modification because "silicon image sensors may detect light with wavelengths generally between about 400 nm and about 1600 nm, with high detection sensitivity for light generally including visible and NIR light between about 600 nm and about 1200 nm" (Fengler: [0103]). 

Regarding claim 20, the combination of Sharifzadeh and del Rosal discloses: 
The method of claim 1, as described above. 
Sharifzadeh remains silent on: 
further comprising using an Indium Gallium Arsenide detector, a Germanium detector, or a Mercury Cadmium Telluride detector to image the tissue.

further comprising using an Indium Gallium Arsenide detector, a Germanium detector, or a Mercury Cadmium Telluride detector to image the tissue ("image sensor assembly 223 may include at least one indium gallium arsenide (InGaAs) image sensor and/or germanium (Ge) image sensor configured to detect light" Fengler: [0102]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the fluorescence imaging system for imaging an object as taught by Fengler. One of ordinary skill in the art would have been motivated to make this modification because "an InGaAs image sensor or Ge image sensor may detect light with wavelengths generally between about 650 nm and about 1700 nm, with high detection sensitivity for light generally in the NIR-II waveband (e.g., between about 900 nm and 1700 nm)" (Fengler: [0102]). 


Claims 22, 33, 35-36, 40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of Stys, further in view of Croce.

Regarding claim 22, Sharifzadeh discloses: 
A method ("imaging methods include ... lipofuscin fluorescence excitation spectroscopy, also known as “autofluorescence” spectroscopy" Sharifzadeh: [0004]), comprising:
exposing tissue ("AFI image may be taken by projecting light into the eye and recording fluorescence of light" Sharifzadeh: [0014]) that comprises lipopigments ("measurement of levels of lipofuscin fluorescence (“autofluorescence”) spectroscopy" Sharifzadeh: [0002]) when in a diseased state ("FIGS. 17A and 17B are AFI images of a healthy eye and an eye with pathology in the macular area" Sharifzadeh: [0041]; "existence of retinal pathologies" Sharifzadeh: [0123]) to an excitation source ("suitable sets of wavelengths provided by other light sources" Sharifzadeh: [0005]), wherein the lipopigments have at least a portion of an autofluorescence spectrum ("imaging methods include ... lipofuscin fluorescence excitation spectroscopy, also known as “autofluorescence” spectroscopy" Sharifzadeh: [0004]) at wavelengths between 700 nm and 2000 nm ("detection of lipofuscin fluorescence to the 700-850 nm infrared wavelength region" Sharifzadeh: [0051]),
imaging the tissue ("autofluorescence imaging, AFI" Sharifzadeh: [0006]) in vivo (“FIGS. 17A and 17B are AFI images of a healthy eye and an eye with pathology in the macular area” Sharifzadeh: [0041], Figs. 17A-B; [Despite not explicitly reciting ‘in vivo,’ this limitation is still disclosed by Sharifzadeh, as Figs. 17A and 17B each are autofluorescence images of living human tissue.]) at one or more wavelengths ("Two-dimensional lipofuscin intensity pixel maps (AFI images) were recorded with a high sensitivity CCD camera at wavelengths above 700 nm" Sharifzadeh: [0010]) between 700 nm and 2000 nm ("detection of lipofuscin fluorescence to the 700-850 nm infrared wavelength region" Sharifzadeh: [0051]) while penetrating through a portion of intervening tissue (“AFI image may be taken by projecting light into the eye and recording fluorescence of light from the retina” Sharifzadeh: [0014]; [Given that an image is taken by projecting light into the eye and recording fluorescence of light from the retina, it becomes clear that the light is penetrating through a portion of intervening tissue, since the retina is a tissue structure in the back (posterior) part of the eye. In this example, the intervening tissue through which light penetrates to reach the retina could be any one of a cornea, iris, pupil, lens, etc.]). 
Sharifzadeh remains silent on: 

comparing the imaged tissue to an intensity threshold to determine if the tissue is in the diseased state of non-alcoholic fatty liver disease and/or lysosomal storage diseases.
However, in a similar invention in the same field of endeavor, Stys teaches a method of detecting a disease associated with abnormal protein aggregation in a subject (Abstract), where "fluorescence emission spectra or absorption spectra are analyzed to generate an index indicating disease probability” (Stys: [0115]): 
comparing ("compare the fluorescence emission spectrum or absorption spectrum to one or more reference spectra" Stys: [0029]) the imaged tissue to an intensity threshold to determine if the tissue is in the diseased state ("fluorescence emission spectra or absorption spectra are analyzed to generate an index indicating disease probability. Here, the spectra are analyzed as described below to extract the various components and an index indicating disease probability is assigned. A score consisting of specific emission spectra or absorption spectra, above a particular threshold, indicates that the test cell sample comprises pathogenic protein aggregates and/or the test subject has a disease associated with abnormal protein aggregation" Stys: [0115]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the method of detecting a disease as taught by Stys. One of ordinary skill in the art would have been motivated to make this modification because of "improved sensitivity and/or specificity for detecting pathogenic protein aggregates using the spectroscopic methods" (Stys: [0094]). Furthermore, "quantitative fluorescence/absorbance data are extracted thereby allowing the reliable identification of disease versus non-disease samples" (Stys: [0116]). 
	The combination of Sharifzadeh and Stys remains silent on: 

the diseased state of non-alcoholic fatty liver disease and/or lysosomal storage diseases.
However, in a similar study in the same field of endeavor, Croce teaches a review on “autofluorescence spectroscopy and imaging [as] a tool for biomedical search and diagnosis” (Title), where an “AF emission signal is thus carrying comprehensive information suitable for the direct and real-time characterization and monitoring of physiological or altered morpho-functional properties of cells and tissues” (Croce: Pg. 321, Col. 1): 
wherein the diseased state ("The nature of the lipofuscin-like lipopigments as peroxidized products of lipids and other intracellular macromolecules was supported by later investigations, even leading to their proposal as AF biomarkers of oxidative damages induced in livers with lipid accumulation and oxidative stress" Croce: Pg. 330, Col. 3) is at least one of non-alcoholic fatty liver disease ("Normal (a,b) and fatty (c,d) liver from rat models" Croce: Pg. 328, Fig. 8; "In the normal liver a signal loss occurs mainly along sinusoids, likely involving vitamin A accumulated in Ito cells. Fatty liver shows marked signal decrease within vesicular structures likely corresponding to lipid droplets" Croce: Pg. 328, Fig. 8) and/or lysosomal storage diseases;
the diseased state ("The nature of the lipofuscin-like lipopigments as peroxidized products of lipids and other intracellular macromolecules was supported by later investigations, even leading to their proposal as AF biomarkers of oxidative damages induced in livers with lipid accumulation and oxidative stress" Croce: Pg. 330, Col. 3) of non-alcoholic fatty liver disease ("Normal (a,b) and fatty (c,d) liver from rat models" Croce: Pg. 328, Fig. 8; "In the normal liver a signal loss occurs mainly along sinusoids, likely involving vitamin A accumulated in Ito cells. Fatty liver shows marked signal decrease within vesicular structures likely corresponding to lipid droplets" Croce: Pg. 328, Fig. 8) and/or lysosomal storage diseases.


	Regarding claim 33, the combination of Sharifzadeh, Stys, and Croce discloses: 
The method of claim 22, as described above. 
	Sharifzadeh further discloses: 
wherein the excitation source emits excitation light at one or more wavelengths longer ("illuminated by an LED light source of the alignment target projection component 40, which may emit light with a wavelength near 950 nm" Sharifzadeh: [0053]) than the imaged autofluorescence wavelengths ("detection of lipofuscin fluorescence to the 700-850 nm infrared wavelength region" Sharifzadeh: [0051]).

	Regarding claim 35, the combination of Sharifzadeh, Stys, and Croce discloses: 
The method of claim 22, as described above. 
	Sharifzadeh further discloses: 
wherein the lipopigments are lipofuscin, ceroid, and/or lipofuscin-like lipopigments ("lipofuscin fluorescence excitation spectroscopy, also known as “autofluorescence” spectroscopy" Sharifzadeh: lipofuscin intensity pixel maps (AFI images) were recorded with a high sensitivity CCD camera at wavelengths above 700 nm" Sharifzadeh: [0010]).

	Regarding claim 36, the combination of Sharifzadeh, Stys, and Croce discloses: 
The method of claim 22, as described above. 
	Sharifzadeh further discloses: 
further comprising outputting a signal related to the imaged tissue ("FIG. 15 is a flowchart diagram illustrating one method of obtaining, validating, and/or processing an AFI image, and providing related conclusions and/or output" Sharifzadeh: [0039]) to a display and/or a computing device ("an output device such as a display screen connected to a computing device" Sharifzadeh: [0110]).

	Regarding claim 40, the combination of Sharifzadeh, Stys, and Croce discloses: 
The method of claim 22, as described above. 
	Sharifzadeh remains silent on: 
further comprising determining a progression state for a patient based at least partly on a difference between at least a portion of the autofluorescence spectrum of the imaged tissue and the intensity threshold.
	However, in a similar invention in the same field of endeavor, Stys teaches a method of detecting a disease associated with abnormal protein aggregation in a subject (Abstract), where "fluorescence emission spectra or absorption spectra are analyzed to generate an index indicating disease probability” (Stys: [0115]): 
further comprising determining a progression state for a patient ("“Detecting a disease” also includes detecting the stage, severity, subtype or the progression of a disease" Stys: [0082]) based at least partly on a difference between at least a portion of the autofluorescence spectrum ("fluorescent measuring the intensity of fluorescence or absorption" Stys: [0036]) of the imaged tissue and the intensity threshold ("fluorescence emission spectra or absorption spectra are analyzed to generate an index indicating disease probability. Here, the spectra are analyzed as described below to extract the various components and an index indicating disease probability is assigned. A score consisting of specific emission spectra or absorption spectra, above a particular threshold, indicates that the test cell sample comprises pathogenic protein aggregates and/or the test subject has a disease associated with abnormal protein aggregation" Stys: [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the method of detecting a disease as taught by Stys. One of ordinary skill in the art would have been motivated to make this modification because of "improved sensitivity and/or specificity for detecting pathogenic protein aggregates using the spectroscopic methods" (Stys: [0094]). Furthermore, "quantitative fluorescence/absorbance data are extracted thereby allowing the reliable identification of disease versus non-disease samples" (Stys: [0116]). 

Regarding claim 42, the combination of Sharifzadeh, Stys, and Croce discloses: 
The method of claim 22, as described above. 
Sharifzadeh further discloses: 
storing the one or more autofluorescence parameters ("memory 1909 may store information such as lipofuscin levels, AFI images, two-dimensional line plots, three-dimensional spatial intensity distributions, circular line plots, histograms, and/or other information that may be used with the present systems and methods" Sharifzadeh: [0133]) in a non-transitory computer-readable medium ("any other form of storage medium known in the art. An exemplary storage medium may be coupled to the 
Sharifzadeh remains silent on: 
further comprising identifying one or more autofluorescence parameters using the imaged tissue, 
to monitor the progression and/or regression of the disease state over time.
However, in a similar invention in the same field of endeavor, Stys teaches a method of detecting a disease associated with abnormal protein aggregation in a subject (Abstract), where "fluorescence emission spectra or absorption spectra are analyzed to generate an index indicating disease probability” (Stys: [0115]): 
further comprising identifying one or more autofluorescence parameters ("Quantitative fluorescence/absorbance data are extracted" Stys: [0116]) using the imaged tissue ("Images may be analyzed using various programs" Stys: [0098]), 
to monitor the progression and/or regression of the disease state over time ("“Detecting a disease” also includes detecting the stage, severity, subtype or the progression of a disease" Stys: [0082]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the method of detecting a disease as taught by Stys. One of ordinary skill in the art would have been motivated to make this modification because of "improved sensitivity and/or specificity for detecting pathogenic protein aggregates using the spectroscopic methods" (Stys: [0094]). Furthermore, "quantitative fluorescence/absorbance data are extracted thereby allowing the reliable identification of disease versus non-disease samples" (Stys: [0116]). 

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of Stys and Croce, further in view of Shilova.

Regarding claim 27, the combination of Sharifzadeh, Stys, and Croce discloses: 
The method of claim 22, as described above. 
The combination of Sharifzadeh, Stys, and Croce remains silent on: 
further comprising applying a quencher to the lipopigments.
However, in a similar article in the same field of endeavor, Shilova teaches a study on “the effect of trypan blue treatment on autofluorescence of fixed cells” (Title), which “support[s] the use of trypan blue as a quenching agent” (Pg. 924) for the purpose of “controlling background fluorescence” (Abstract): 
further comprising applying a quencher ("support the use of trypan blue as a quenching agent" Shilova: Pg. 924) to the lipopigments ("Lipofuscin and other lipopigments" Shilova: Pg. 917).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the use of trypan blue as a quenching agent as taught by Shilova. One of ordinary skill in the art would have been motivated to make this modification "to distinguish between autofluorescence and the signal of interest" (Shilova: Pg. 917). 

Regarding claim 28, the combination of Sharifzadeh, Stys, Croce, and Shilova discloses: 
The method of claim 27, as described above. 
The combination of Sharifzadeh, Stys, and Croce remains silent on: 
wherein the quencher reduces an autofluorescence intensity of the lipopigments at wavelengths shorter than the imaged autofluorescence spectrum wavelengths.

wherein the quencher reduces an autofluorescence intensity ("way to reduce autofluorescence" Shilova: Pg. 917) of the lipopigments at wavelengths shorter ("emission spectrum was analyzed in range 420–700 nm" Shilova: Pg. 920) than the imaged autofluorescence spectrum wavelengths.
	In the rejection of claim 22 described above, Sharifzadeh disclosed imaging the tissue at one or more wavelengths between 700nm and 1200nm (“(AFI images) were recorded with a high sensitivity CCD camera at wavelengths above 700 nm" Sharifzadeh: [0010]). Thus, the lipopigments as taught by Shilova are at wavelengths shorter than the imaged autofluorescence spectrum wavelengths that were previously taught by Sharifzadeh.  
Furthermore, similar to what is described directly above, the lipopigments as taught by Shilova are at wavelengths shorter than the imaged autofluorescence spectrum wavelengths that were also taught above by del Rosal, as the wavelength range of del Rosal is even higher than that of Sharifzadeh. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the use of trypan blue as a quenching agent as taught by Shilova. One of ordinary skill in the art would have been motivated to make this modification "to distinguish between autofluorescence and the signal of interest" (Shilova: Pg. 917). 

Regarding claim 29, the combination of Sharifzadeh, Stys, Croce, and Shilova discloses: 
The method of claim 28, as described above. 
The combination of Sharifzadeh, Stys, and Croce remains silent on: 

However, in a similar article in the same field of endeavor, Shilova teaches a study on “the effect of trypan blue treatment on autofluorescence of fixed cells” (Title), which “support[s] the use of trypan blue as a quenching agent” (Pg. 924) for the purpose of “controlling background fluorescence” (Abstract): 
wherein the quencher reduces the autofluorescence intensity ("way to reduce autofluorescence" Shilova: Pg. 917) of the lipopigments at wavelengths between 400 nm and 800 nm ("Lipofuscin and other lipopigments can emit 450 to 700 nm" Shilova: Pg. 917).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the use of trypan blue as a quenching agent as taught by Shilova. One of ordinary skill in the art would have been motivated to make this modification "to distinguish between autofluorescence and the signal of interest" (Shilova: Pg. 917). 

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of Stys and Croce, further in view of Fengler.

Regarding claim 38, the combination of Sharifzadeh, Stys, and Croce discloses: 
The method of claim 22, as described above. 
The combination of Sharifzadeh, Stys, and Croce remains silent on: 
further comprising using a silicon detector to image the tissue.

further comprising using a silicon detector to image the tissue ("silicon-based detectors" Fengler: [0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the fluorescence imaging system for imaging an object as taught by Fengler. One of ordinary skill in the art would have been motivated to make this modification because "silicon image sensors may detect light with wavelengths generally between about 400 nm and about 1600 nm, with high detection sensitivity for light generally including visible and NIR light between about 600 nm and about 1200 nm" (Fengler: [0103]). 

Regarding claim 39, the combination of Sharifzadeh, Stys, and Croce discloses: 
The method of claim 22, as described above. 
The combination of Sharifzadeh, Stys, and Croce remains silent on: 
further comprising using an Indium Gallium Arsenide detector, a Germanium detector, or a Mercury Cadmium Telluride detector to image the tissue.
However, in a similar invention in the same field of endeavor, Fengler teaches “a fluorescence imaging system for imaging an object” (Abstract), that includes sensors/detectors with “high detection sensitivity for light” ([0102]): 
further comprising using an Indium Gallium Arsenide detector, a Germanium detector, or a Mercury Cadmium Telluride detector to image the tissue ("image sensor assembly 223 may include at 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the fluorescence imaging system for imaging an object as taught by Fengler. One of ordinary skill in the art would have been motivated to make this modification because "an InGaAs image sensor or Ge image sensor may detect light with wavelengths generally between about 650 nm and about 1700 nm, with high detection sensitivity for light generally in the NIR-II waveband (e.g., between about 900 nm and 1700 nm)" (Fengler: [0102]).  


Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh in view of Stys and Croce, further in view of Patwardhan (US 2009/0137908 A1, hereinafter “Patwardhan”). 

Regarding claim 55, the combination of Sharifzadeh, Stys, and Croce discloses: 
The method of claim 22, as described above. 
The combination of Sharifzadeh, Stys, and Croce is not being relied upon for teaching:
wherein the portion of intervening tissue is a portion of skin of a subject.
However, in a similar invention in the same field of endeavor, Patwardhan teaches an “apparatus and methods … for multi-spectral imaging of tissue to obtain information about the distribution of fluorophores and chromophores in the tissue” (Abstract), and further teaches:
wherein the portion of intervening tissue is a portion of skin of a subject (“FIG. 1B shows typical excitation/absorption spectra of the prominent endogenous fluorophores of skin, namely, collagen, elastin, flavins, NADH, porphyrins, tryptophan, pyridoxine, and lipo-pigments” Patwardhan: [0010], Fig. obtaining depth dependent information of the tissue chromophores” Patwardhan: [0036]; [Given that the images are used to obtain depth dependent information of the tissue chromophores, this means that the light must penetrate at least a portion of the skin of a subject.]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autofluorescence imaging method and system disclosed by Sharifzadeh, by including the apparatus and methods for multi-spectral imaging of tissue as taught by Patwardhan. One of ordinary skill in the art would have been motivated to make this modification because “fluorophores can be detected at low concentrations using harmless, non-ionizing radiation that can be applied repeatedly to the patient” ([0003]). Additionally, a “fluorescence image … may be used for improving the accuracy of lesion classification” ([0112]). 

Response to Arguments
	Applicant submits that independent claim 1 has been amended to recite that the method comprises imaging the tissue at one or more wavelengths between 900 nm and 1200 nm and detecting a signal corresponding to an autofluorescence intensity, and further submits that Sharifzadeh does not teach or make obvious, at least, this feature. Applicant submits that instead, Sharifzadeh teaches detection of lipofuscin fluorescence in a wavelength range of 700 to 850 nm. Applicant further submits that Sharifzadeh also does not include any disclosure that would provide a reason for a person of ordinary skill in the art to modify Sharifzadeh to image tissue at wavelengths between 900 nm and 1200 nm in the near-infrared wavelength range, as recited in amended independent claim 1, and further submits that paragraph [0051] of Sharizadeh teaches that the image recording device may include a barrier filter to limit the detection of lipofuscin fluorescence to the 700 to 850 nm range. 
Applicant submits that imaging the tissue at one or more wavelengths between 900 nm and 1200 nm, as recited in amended independent claim 1, provides advantages such as an improved contrast ratio and better penetration through intervening tissue. 
Applicant submits that for at least the reasons outlined above, Sharifzadeh does not teach or make obvious each feature of amended independent claim 1, and claim 1 is patentable over Sharifzadeh. Applicant further submits that the remaining claims that stand rejected on this ground depend from claim 1, and are therefore also patentable over Sharifzadeh for at least the reasons outlined above. 


	Examiner respectfully submits that while Sharifzadeh teaches detection of lipofuscin fluorescence in a wavelength range of 700 to 850 nm (as required by the previously presented independent claim 1), in light of the amendments to independent claim 1, an additional reference has been introduced to teach this amended range of reflected tissue wavelengths. The newly relied upon reference, del Rosal, teaches a study of “in vivo autofluorescence in the biological windows” (Title), as “fluorescence has become a widely used tool in the biomedical field for both in vitro and in vivo imaging, disease screening and fluorescence guided high-precision surgical procedures" (del Rosal: pg. 1059). Regarding the amended range of reflected tissue wavelengths recited in amended independent claim 1, del Rosal "indicates that the shorter wavelengths (900–1000 nm) represent the largest contribution to the autofluorescence signal" (del Rosal: pg. 1063). This section of del Rosal’s disclosure clearly provides a teaching for imaging tissue at one or more wavelengths between 900 nm and 1200 nm. Also see Figs. 3 and 4 of del Rosal’s study, as these figures also clearly show that at least a portion of an autofluorescence spectrum is at wavelengths between 900 nm and 1200 nm. 
	Regarding the advantages of imaging the tissue in this range of wavelengths, del Rosal discloses that “[in] these wavelength ranges, the penetration depth of light into tissues is improved due to a simultaneous reduction in both the absorption and scattering coefficients. Because of the possibility of achieving larger optical penetration depth, a great scientific interest is now being focused in the design and synthesis of LNPs operating in any of these spectral ranges. As a consequence of the intense activity demonstrated to provide high resolution, deep-tissue fluorescence images of living animals" (del Rosal: pg. 1060). 
	For the complete rejection of independent claim 1 under this new ground of rejection (as necessitated by the amendments to the claim), Examiner respectfully directs attention to the 35 U.S.C. 103 rejection section of the present Office Action. 

	Applicant submits that independent claim 22 has been amended to recite that the method comprises imaging the tissue in vivo while penetrating through intervening tissue at one or more wavelengths between 700 nm and 2000 nm. Applicant submits that the method recited in amended independent claim 22 allows for real-time in vivo analysis of tissue, and as explained on pg. 25, lines 5-13, the method may advantageously be used to image tissue with an appropriate excitation wavelength and imaging wavelength to penetrate through sufficient amounts of intervening tissue to image an underlying anatomical structure of interest. 
Applicant submits that the combination of Sharifzadeh, Stys, and Croce does not render obvious the combination of features recited in amended independent claim 22. Applicant submits that Sharifzadeh instead teaches an optical system that includes a projection component that is used to project a light source onto an eye of a subject in order to form an image of the eye by recording lipofuscin autofluorescence without penetrating intervening tissue. Applicant submits that Stys teaches in vitro methods in which one or more blood elements are isolated from a blood sample, followed by contacting the one or more isolated blood elements with a probe that binds to pathogenic protein aggregates. Applicant submits that Croce generally teaches the spectroscopic investigation of ex vivo endogenous fluorophores, in which lipopigments were isolated either from remnant material collected after organic extraction of liver tissue homogenates or from unfixed, unstained cryostatic sections of rat livers. 
Applicant submits that for at least the reasons outlined above, the combination of Sharifzadeh, Stys, and Croce does not render amended independent claim 22 obvious, and claim 22 is patentable over the combination of Sharifzadeh, Stys, and Croce. Applicant further submits that the remaining claims that stand rejected on this ground depend from claim 22, and are therefore also patentable over the combination of Sharifzadeh, Stys, and Croce for at least the reasons outlined above. In addition, it is not conceded by Applicant that Sharifzadeh, Stys, or Croce, alone or in combination, teach or render obvious any of the features recited in claims 22, 33, 35, 36, 40, and 42, as asserted by the Patent Office. It is also not conceded by Applicant that it would have been obvious to combine Sharifzadeh, Stys, and Croce in the manner suggested by the Patent Office. 

	In response, Examiner respectfully submits that Applicant's arguments, see the final paragraph of pg. 8 through the entirety of pg. 9 of the remarks filed 11/18/2021, with respect to the rejection of 
	Examiner respectfully submits that Sharifzadeh discloses imaging the tissue ("autofluorescence imaging, AFI" Sharifzadeh: [0006]) in vivo (“FIGS. 17A and 17B are AFI images of a healthy eye and an eye with pathology in the macular area” Sharifzadeh: [0041], Figs. 17A-B) while penetrating through intervening tissue (“AFI image may be taken by projecting light into the eye and recording fluorescence of light from the retina” Sharifzadeh: [0014]) at one or more wavelengths ("Two-dimensional lipofuscin intensity pixel maps (AFI images) were recorded with a high sensitivity CCD camera at wavelengths above 700 nm" Sharifzadeh: [0010]) between 700 nm and 2000 nm ("detection of lipofuscin fluorescence to the 700-850 nm infrared wavelength region" Sharifzadeh: [0051]). 
	Despite not explicitly reciting ‘in vivo,’ this limitation is still disclosed by Sharifzadeh, as Figs. 17A and 17B each are autofluorescence images of living human tissue. Furthermore, regarding the limitation of “while penetrating through intervening tissue,” Examiner respectfully submits that this limitation is also disclosed by Sharifzadeh. Given that an image is taken by projecting light into the eye and recording fluorescence of light from the retina, it becomes clear that the light is penetrating through a portion of intervening tissue, since the retina is a tissue structure in the back (posterior) part of the eye. In this example, the intervening tissue through which light penetrates to reach the retina could be any one of a cornea, iris, pupil, lens, etc. Thus, Examiner respectfully submits that even with the amendments to independent claim 22, the combination of Sharifzadeh, Stys, and Croce nonetheless teaches each of the limitations. 
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
del Rosal et al. (“In vivo autofluorescence in the biological windows: the role of pigmentation, Journal of Biophotonics, 9, No. 10, 1059-1067 (2016), hereinafter “del Rosal”) was cited by Examiner for the rejection of amended independent claim 1. While not being relied upon for the rejection of amended independent claim 22 and newly added claim 55, Examiner respectfully submits that del Rosal is being cited as being relevant to each of these claims, as del Rosal discloses imaging the tissue in vivo ("in vivo NIR (850–1700 nm) fluorescence images of three mice per coat color were obtained upon 808 nm illumination" del Rosal: pg. 1062) at one or more wavelengths between 700 nm and 2000 nm ("fluorescence images were acquired with a conventional infrared InGaAs camera, with enhanced sensitivity in the 900–1700 nm range (i.e. covering the three BWs) as is represented in Figure 1" del Rosal: pg. 1061; "indicates that the shorter wavelengths (900–1000 nm) represent the largest contribution to the autofluorescence signal
Patwardhan was cited by Examiner for the rejection of newly added claim 55. While not being relied upon for the rejection of amended independent claim 1, Examiner respectfully submits that Patwardhan is being cited as being relevant to amended claim 1, as Patwardhan provides a teaching for the range of wavelengths disclosed in amended independent claim 1. Regarding the newly claimed wavelength range of amended independent claim 1, Patwardhan teaches “that at least one image is captured in the 800 to 1200 nm region” ([0081]). 
Bock (DE 10 2017/222530 A1, hereinafter “Bock”) teaches an arrangement for determining metabolic end products in the skin (Title), and is being cited as being relevant to the independent claims due to the disclosure of “detects reflected light in the same wavelength range and by autofluorescence-induced light in a wavelength range of 420 nm to 1500 nm. That of the surface to be examined 12 reflected light and the light emitted by autofluorescence is detected by the detection unit 110 recorded and allows conclusions about the composition and structure of the surface area to be examined” ([0069]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793